DETAILED ACTION
This Office action is in response to an Amendment filed February 03, 2021, for application 16296567.  In this amendment, no claims were added or canceled. Claims 1-10 are pending, and have been examined, and have been rejected. 
The Examiner thanks the Applicant for the well-prepared response.  The Examiner appreciates the Applicant’s effort to carefully analyze the Office action, and make appropriate arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 



Response to Arguments
In summary, the rejections made under 35 U.S.C. § 103 are maintained using the same references.

Regarding: Claim Interpretation:
Applicant’s claim amendments remove the claim interpretation under 35 U.S.C. § 112(f). In addition, the phrases, “a first simulation device configured to” and “a second simulation device configured to,” are not interpreted as a means-plus-function because the first and second simulation devices appear to have a sufficiently definite meaning as the name for a structure that performs the function, even though the 35 U.S.C. § 112(f) (MPEP § 2181 Identifying and Interpreting a 35 U.S.C. 112(f) or Pre-AIA  35 U.S.C. 112, Sixth Paragraph Limitation).


Regarding: Claim Rejections 35 U.S.C. § 112(b):
Applicant’s arguments have been considered, and are persuasive: Applicant’s claim amendments overcome the rejections, and thus the rejections are removed.

Regarding: Claim Rejections 35 U.S.C. § 112(a):
Applicant’s arguments have been considered, and are persuasive: Applicant’s claim amendments overcome the rejections, and thus the rejections are removed.

Regarding: Claim Rejections - 35 U.S.C. § 103:
Applicant’s arguments have been considered, and are not persuasive, as discussed below. The rejection is made below based on the rationale in MPEP 2143: Applying a Known Technique to a Known Device (Method, or Product) Ready for Improvement To Yield Predictable Results, because the limitation is obvious as a predictable result. 

The Applicant argues:

    PNG
    media_image1.png
    420
    563
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    394
    593
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    356
    596
    media_image3.png
    Greyscale

The Examiner respectfully replies:
While the Examiner appreciates the Applicant’s argument, the Examiner respectfully disagrees, as follows. To the contrary, Applicant’s argument appears to support the Examiner’s rejection. There are several approaches, which include at least: First, the adjustment work is carried out after the presence or absence of malfunctions which were caused by the start order have been determined. The adjustment work is simply an extra step performed after the presence or absence of malfunctions has been determined. Second, that adjustment work is performed is 

The Applicant argues:

    PNG
    media_image4.png
    593
    702
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    315
    716
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    100
    710
    media_image6.png
    Greyscale

The Examiner respectfully replies:
While the Examiner appreciates the Applicant’s argument, the Examiner respectfully disagrees, as follows.  The Applicant’s argument is relying upon Example 2.5, but the rejection relies upon Problem 2.3, where the robots appear to start at time zero, as shown in the citation of page 325 (page 325, “If all robots start to move at initial time 0, it is possible that some robots collide.”).  The Applicant has not addressed any deficiency in the recited 

The Applicant argues:

    PNG
    media_image7.png
    94
    711
    media_image7.png
    Greyscale

The Examiner respectfully replies:
Since the rejection of claim 1 is maintained above, the dependent claims are not allowable by dependency. Thus the rejections of claims 2-10 are maintained.


The Applicant argues:

    PNG
    media_image8.png
    477
    671
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    211
    711
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    34
    425
    media_image10.png
    Greyscale

The Examiner respectfully replies:
While the Examiner appreciates the Applicant’s argument, the Examiner respectfully disagrees, as follows. Applicant argues that Nagatsuka does not teach to verify the presence or absence of malfunctions caused by the start order of the programs, and thus Nagatsuka in view of Nakamura does not teach, to verify the presence or absence of malfunctions caused by the stop order of the programs,
As discussed in the Examiner’s response above to claim 1, Nagatsuka teaches, to verify the presence or absence of malfunctions caused by the start order of the programs, and thus Applicant’s argument is not persuasive.
Accordingly the rejection is maintained.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nagatsuka (U.S. Patent Application Publication 20100153073) in view of Nakamura (English translation of Japanese Patent 2009070181, provided by Applicant in the IDS filed April 28, 2020)  further in view of Wang (Xu Wang et al., “Collision avoidance of mobile robots by using initial time delays,” 2015, 2015 IEEE 54th Annual Conference on Decision and Control, pages 324-329).
Regarding claim 1:
Nagatsuka teaches:
a first simulation device configured to execute a simulation of a first program describing a command for a first machine (figure 1, element 12, robot operation calculation unit, figure 1:

    PNG
    media_image11.png
    433
    802
    media_image11.png
    Greyscale



 and paragraph 0025, 
[0025] The robot operation calculation unit 12 simulates a robot in a virtual space according to the robot simulation software thereby to realize a virtual robot.
and paragraph 0010, first and second simulation command programs,
simulating an operation of a first working machine and an operation of a second working machine using a first virtual working device and a second virtual working device simulating the operation of the first based on different command programs, and based on a result of the simulating, displays three-dimensional models of the first and second working machines on a display unit; the simulation apparatus comprising a simulation management unit for designating a designated elapsed time point, a first operation calculation unit for determining an operating position of the first working machine at the designated elapsed time point by causing the first virtual working machine to execute a command program of the first working machine until the designated elapsed time point, a second operation calculation unit for sequentially determining an operating position of the second working machine while continuously executing a command program of the second working machine on the second virtual working machine
), 
a second simulation device configured to execute a simulation of a second program describing a command for a second machine which figure 1 above, element 14, machine tool operation calculation unit, and paragraph 0026, 
[0026] The machine tool operation calculation unit 14 realizes a virtual machine tool by simulating a machine tool in the virtual space by the machine tool simulation software. 
and paragraph 0010, first and second simulation command programs,
simulating an operation of a first working machine and an operation of a second working machine using a first virtual working device and a second virtual working device simulating the operation of the first working machine and the second working machine, respectively, operated based on different command programs, and based on a result of the simulating, displays three-dimensional models of the first and second working machines on a display unit; the simulation apparatus comprising a simulation management unit for designating a designated elapsed time point, a first operation calculation unit for determining an operating position of the first working machine at the execute a command program of the first working machine until the designated elapsed time point, a second operation calculation unit for sequentially determining an operating position of the second working machine while continuously executing a command program of the second working machine on the second virtual working machine
and paragraph 0032, the simulation management unit acquires information of the robot and machine tool simulations operating concurrently,
[0032] In the simulation management unit 24, upon completion of display of the simulation result on the display unit 26, the time elapsed by the predetermined operation time td from the elapsed time point of the simulation result displayed on the display unit 26 is designated as the designated elapsed time point t to the robot execution management unit 20 and the machine tool execution management unit 22 thereby to acquire the information on the operating position and the 
), 
a processor configured to (figure 1 above element 10, and paragraph 0024, the simulation apparatus 10 simulates a robot and a machine tool, which implies a processor, “In the simulation apparatus 10, the robot and the machine tool are simulated using a virtual robot simulating the robot and a virtual machine tool simulating the machine tool, and based on the simulation result, the three-dimensional models of the robot and the machine tool are displayed at the same time on the display unit.”)
acquire data related to the first program and the second program (figure 1 above, simulation management unit acquires data from the robot execution management unit 20 and the machine tool execution management unit 22, and paragraph 0032, the simulation management unit 24, “acquire the information on the operating position and the signal condition at the designated elapsed time point t of both the robot and the machine tool”, “acquire the positions of the robot and the machine tool displayed on the display unit 26 at that particular time point are changed, and the robot and the machine tool are displayed at the operating positions at the designated elapsed time point t”), 
correlate the first program and the second program based on the acquired data (figure 1, simulation management unit acquires data from the robot execution management unit 20 and the machine tool execution management unit 22, and paragraph 0032, the simulation management unit 24 displays the positions of the robot and machine tool at a particular time, thus correlating the data, “acquire the information on the operating position and the signal condition at the designated elapsed time point t of both the robot and the machine tool. Based on the information thus acquired, the positions of the robot and the machine tool displayed on the display unit 26 at that ”), 

the correlated first and second programs are taught as described above, and paragraph 0051, the operating positions of the robot and tool are accurately considered and confirmed which verifies the presence or absence of malfunctions caused by the start order of the programs, 
[0051] ... and as the result of simulation of the whole production system including the robot and the machine tool, the robot and the machine tool at each elapsed time point can be displayed simultaneously on the display unit 26 in accordance with the result of simulation of the robot and the machine tool. Thus, whole production system including both of the robot and the machine tool can be easily considered. In addition, the operating position of the robot according to the operation program used for the real robot and the operating position of the machine tool according to the machining program used for the real machine tool can be accurately confirmed,
And figure 2, step S108, Start Simulation/Command Program, start timing of the programs,

    PNG
    media_image12.png
    384
    713
    media_image12.png
    Greyscale

and paragraph 0038, the display of the robot and tool above allows malfunctions caused by the start times of the programs below to be checked, activating a program is starting it,
[0038] Upon completion of the above preparation, the simulation by the simulation apparatus 10 is started (step S108). Once the simulation is started, the robot simulation software for realizing a virtual robot simulating the operation of the real robot is activated by the robot operation calculation unit 12 thereby to execute the operation program of the real robot on the virtual robot. In addition, in the machine tool operation calculation unit 14, the machine tool simulation software for realizing a virtual machine tool simulating the operation of the real machine tool is activated and the machining program such as the NC program of the real machine tool is executed on the virtual machine tool (step S110)
), and 
issue commands to the first simulation device and the second simulation device to start the correlated first program and second program figure 2, step S108, Start Simulation/Command Program,

    PNG
    media_image12.png
    384
    713
    media_image12.png
    Greyscale

and paragraph 0038,
[0038] Upon completion of the above preparation, the simulation by the simulation apparatus 10 is started (step S108). Once the simulation is started, the elapsed time point t is set to zero as the simulation starting time, and the robot simulation software for realizing a virtual robot simulating the operation of the real robot is activated by the robot operation calculation unit 12 thereby to execute the operation program of the real robot on the virtual robot. In addition, in the machine tool operation calculation unit 14, the machine tool simulation software for realizing a virtual machine tool simulating the operation of the real machine tool is activated and the machining program such as the NC program of the real machine tool is executed on the virtual machine tool (step S110).
),
wherein the processor is configured figure 2, step S102, command programs of robot first program and machine tool second program,

    PNG
    media_image12.png
    384
    713
    media_image12.png
    Greyscale

and paragraph 0038, robot simulation software first program and machine tool simulation software second program,,
[0038] Upon completion of the above preparation, the simulation by the simulation apparatus 10 is started (step S108). Once the simulation is started, the elapsed time point t is set to zero as the simulation starting time, and the robot simulation software for realizing a virtual robot simulating the operation of the real robot is activated by the robot operation calculation unit 12 thereby to execute the operation program of the real robot on the virtual robot. In addition, in the machine tool operation calculation unit 14, the machine tool simulation software for realizing a virtual machine tool simulating the operation of the real machine tool is activated and the machining program such as the NC program of the real machine tool is executed on the virtual machine tool (step S110)
) 
Nagatsuka does not specifically teach:
set 


Nakamura teaches:
set start timing
(paragraph 0018, program adjusting unit is a start timing section because it sets start times for the program which controls the robot and apparatus,

    PNG
    media_image13.png
    309
    884
    media_image13.png
    Greyscale

paragraph 0007, set a start timing and end timing of robot and apparatus,

    PNG
    media_image14.png
    272
    889
    media_image14.png
    Greyscale

paragraph 0010, start and end icons for the program,

    PNG
    media_image15.png
    100
    884
    media_image15.png
    Greyscale

paragraph 0013, checks for malfunctions,

    PNG
    media_image16.png
    279
    885
    media_image16.png
    Greyscale

), and 

Wang teaches:
set start timing for the correlated first program and second program so as to verify presence or absence of malfunctions caused by a start order of the correlated first program and second program (page 324, the start times of multiple correlated robot programs are given various initial time delays in order to prevent collisions caused by an original start time of each robot ,

    PNG
    media_image17.png
    133
    467
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    85
    462
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    287
    466
    media_image19.png
    Greyscale

page 326,

    PNG
    media_image20.png
    112
    464
    media_image20.png
    Greyscale

page 326, simulations of robot trajectories,

    PNG
    media_image21.png
    54
    568
    media_image21.png
    Greyscale

)
page 325, original start time of all robot programs is at time zero, which is an incorrect start order because it results in collisions,

    PNG
    media_image22.png
    68
    463
    media_image22.png
    Greyscale

page 326, the incorrect start times of the robots are delayed in order to avoid collisions, which results in a correct start order ,

    PNG
    media_image20.png
    112
    464
    media_image20.png
    Greyscale

).



The art of Nagatsuka is directed to robot simulation and testing.
The art of Nakamura is directed to robot simulation and testing.


The art of Nagatsuka and the art of Nakamura and the art of Wang are analogous art because they are directed to robot simulation.

The motivation to use the teachings of Wang with the teachings of Nagatsuka would have been the benefits recited in Wang including solutions for initial start time delays for robots which avoid inter-robot collisions  (page 324) which would have been recognized as a benefit by the ordinary artisan: 

    PNG
    media_image23.png
    275
    568
    media_image23.png
    Greyscale
The motivation to use the teachings of Nakamura with the paragraph 0007):

    PNG
    media_image24.png
    727
    881
    media_image24.png
    Greyscale

Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine the teachings of Nakamura with the teachings of Nagatsuka. The rationale for doing so would have been that Nagatsuka teaches simulating cooperating robot programs and displaying the robot positions (please see the citations in the rejection above), and Nakamura please see the citations in the rejection above). Therefore it would have been obvious to combine the teachings of Nakamura with the teachings of Nagatsuka for the benefit of easily adjusting the start time of a program for a plurality of robots and devices operating in parallel, and efficiently create and adjust the program.
Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine the teachings of Wang with the teachings of Nagatsuka. The rationale for doing so would have been that Nagatsuka teaches simulating cooperating robot programs and displaying the robot positions (please see the citations in the rejection above), and Wang teaches sets start timing for the correlated robot programs so as to verify collisions caused by a start order of the robot programs, and uses both correct and incorrect start order timings for collision checking (please see the citations in the rejection above). Therefore it 


Regarding claim 2:
Nagatsuka teaches:
The processor is configured to setthe correlated first and second programs are taught as described above, and paragraph 0051, the operating positions of the robot and tool are accurately considered and confirmed which verifies the presence or absence of malfunctions caused by the start order of the programs,
[0051] ... and as the result of simulation of the whole production system including the robot and the machine tool, the robot and the machine tool at each elapsed time point can be displayed simultaneously on the display unit 26 in accordance with the result of simulation of the robot and the machine tool. Thus, whole production system including both of the robot and the machine tool can be easily considered. In addition, the operating position of the robot according to the operation program used for the real robot and the operating position of the machine tool according to the machining program used for the real machine tool can be accurately confirmed,
And figure 2, step S108, Start Simulation/Command Program, start timing of the programs which uses a processor,

    PNG
    media_image12.png
    384
    713
    media_image12.png
    Greyscale

and paragraph 0038, the display of the robot and tool above allows malfunctions caused by the start times of the programs below to be checked, activating a program is starting it,
[0038] Upon completion of the above preparation, the simulation by the simulation apparatus 10 is started (step S108). Once the simulation is started, the elapsed time point t is set to zero as the simulation starting time, and the robot simulation software for realizing a virtual robot simulating the operation of the real robot is activated by the robot operation calculation unit 12 thereby to execute the operation program of the real robot on the virtual robot. In addition, in the machine tool operation calculation unit 14, the machine tool simulation software for realizing a virtual machine tool simulating the operation of the real machine tool is activated and the machining program such as the NC program of the real machine tool is executed on the virtual machine tool (step S110)
), and 
issue commands to the first simulation device and the second simulation device 
paragraph 0038, first and second simulation devices and programs, also shown in claim 1 above, and above in Fig. 2, S108 Start simulation is a command,
the simulation by the simulation apparatus 10 is started (step S108). Once the simulation is started, the elapsed time point t is set to zero as the simulation starting time, and the robot simulation software for realizing a virtual robot simulating the operation of the real robot is activated by the robot operation calculation unit 12 thereby to execute the operation program of the real robot on the virtual robot. In addition, in the machine tool operation calculation unit 14, the machine tool simulation software for realizing a virtual machine tool simulating the operation of the real machine tool is activated and the machining program such as the NC program of the real machine tool is executed on the virtual machine tool (step S110).
).
Nagatsuka does not specifically teach:

issue commands to 
Nakamura teaches:
set stop timing (paragraph 0018, program adjusting unit is a stop timing section because it sets stop (end) times for the program which controls the robot and apparatus,

    PNG
    media_image13.png
    309
    884
    media_image13.png
    Greyscale

paragraph 0007, set a start timing and end timing of robot and apparatus,

    PNG
    media_image14.png
    272
    889
    media_image14.png
    Greyscale

paragraph 0010, start and end icons for the program,

    PNG
    media_image15.png
    100
    884
    media_image15.png
    Greyscale

paragraph 0013, checks for malfunctions,

    PNG
    media_image16.png
    279
    885
    media_image16.png
    Greyscale

)) same citation as above, teaches stop timing) 
paragraph 0018, program adjusting unit is a program stopping section because it issues stop (end) times to the program which controls the robot and apparatus,

    PNG
    media_image13.png
    309
    884
    media_image13.png
    Greyscale

paragraph 0007, set a start timing and end timing of robot and apparatus,

    PNG
    media_image14.png
    272
    889
    media_image14.png
    Greyscale

paragraph 0010, start and end icons for the program,

    PNG
    media_image15.png
    100
    884
    media_image15.png
    Greyscale

paragraph 0013, checks for malfunctions,

    PNG
    media_image16.png
    279
    885
    media_image16.png
    Greyscale
, 
).
Regarding claim 3:
Nagatsuka teaches:
The processor is configured to set the correlated first and second programs are taught as described above, and  figure 2, step S108, Start Simulation/Command Program, start timing of the programs,

    PNG
    media_image12.png
    384
    713
    media_image12.png
    Greyscale

and paragraph 0038, the start times of the programs below to be checked, activating a program is starting it, a plurality of programs are started,
[0038] Upon completion of the above preparation, the simulation by the simulation apparatus 10 is started (step S108). Once the simulation is started, the elapsed time point t is set to zero as the simulation starting time, and the robot simulation software for realizing a virtual robot simulating the operation of the real robot is activated by the robot operation calculation unit 12 thereby to execute the operation program of the real robot on the virtual robot. In addition, in the machine tool operation calculation unit 14, the machine tool simulation software for realizing a virtual machine tool simulating the operation of the real machine tool is activated and the machining program such as the NC program of the real machine tool is executed on the virtual machine tool (step S110)
).
Nagatsuka does not specifically teaches:
set a plurality of 
Nakamura teaches:
paragraph 0018, program adjusting unit is a start timing section because it sets start times for the program which controls the robot and apparatus,

    PNG
    media_image13.png
    309
    884
    media_image13.png
    Greyscale

paragraph 0007, set a start timing and end timing of robot and apparatus,

    PNG
    media_image14.png
    272
    889
    media_image14.png
    Greyscale

paragraph 0010, start and end icons for the program,

    PNG
    media_image15.png
    100
    884
    media_image15.png
    Greyscale

paragraph 0013, checks for malfunctions,

    PNG
    media_image16.png
    279
    885
    media_image16.png
    Greyscale

) same citations as above) 

Regarding claim 4:
Nagatsuka teaches:
The processor is configured to set the first and second correlated programs are taught as shown in claim 1 above).
Nagatsuka does not specifically teaches:

Nakamura teaches:
The processor is configured to set a plurality of stop timings for (paragraph 0018, program adjusting unit is a stop timing section because it sets stop (end) times for the program which controls the robot and apparatus,

    PNG
    media_image13.png
    309
    884
    media_image13.png
    Greyscale

paragraph 0007, set a start timing and end timing of robot and apparatus, plurality of robots have start timings, the singular implies the plural,

    PNG
    media_image14.png
    272
    889
    media_image14.png
    Greyscale

paragraph 0010, start and end icons for the program,

    PNG
    media_image15.png
    100
    884
    media_image15.png
    Greyscale

paragraph 0013, checks for malfunctions,

    PNG
    media_image16.png
    279
    885
    media_image16.png
    Greyscale

) 

Regarding claim 5:
Nagatsuka teaches:
figure 1, simulation management unit acquires data from the robot execution management unit 20 and the machine tool execution management unit 22, and paragraph 0032, the simulation management unit 24 displays the positions of the robot and machine tool at a particular time, thus correlating the parameters of operating position and signal condition, “acquire the information on the operating position and the signal condition at the designated elapsed time point t of both the robot and the machine tool. Based on the information thus acquired, the positions of the robot and the machine tool displayed on the display unit 26 at that particular time point are changed, and the robot and the machine tool are displayed at the operating positions at the designated elapsed time point t” and paragraph 0037, shapes, positions, and posture, and update interval time, and unit time, are parameters,
[0037] First, in preparation for the simulation, the shape and the initial position (including the posture) of the three-dimensional models of the robot, the workpiece and the machine tool are defined and displayed them on the display unit 26 (step S100). Further, the operation program to be executed by the real robot and the machining program to be executed by the real machine tool are created and read into the simulation apparatus 10 (step S102). In addition, an update interval time td for updating the image displayed on the display unit 26 of the simulation apparatus 10 is set (step S104), while at the same time setting a unit time to for storing the operating position of the machine tool when executing the machine tool simulation in the machine tool operation storage unit 18 (step S106).), and 
start the correlated first program and second program using the set plurality of types of parameter settings by a single starting operation (paragraphs 0037-0038, in 0038, the programs are started after setting the parameters in 0037,
[0037] First, in preparation for the simulation, the shape and the initial position (including the posture) of the three-dimensional models of the robot, the workpiece and the machine tool are defined and displayed them on the display unit 26 (step S100). Further, the operation program to be executed by the real 
[0038] Upon completion of the above preparation, the simulation by the simulation apparatus 10 is started (step S108). 
).
Regarding claim 6:
Nagatsuka teaches:
figure 1, element 12, robot operation calculation unit and element 14 machine tool operation calculation unit,:

    PNG
    media_image11.png
    433
    802
    media_image11.png
    Greyscale


 and paragraph 0025, robot simulation software first program,
[0025] The robot operation calculation unit 12 simulates a robot in a virtual space according to the robot simulation software thereby to realize a virtual robot.
, and paragraph 0026, machine tool simulation software second program,
[0026] The machine tool operation calculation unit 14 realizes a virtual machine tool by simulating a machine tool in the virtual space by the machine tool simulation software.)

Nagatsuka does not specifically teach:
wherein the start timing includes the start order or start time of 
Nakamura teaches:
wherein the start timing includes the start order or start time (paragraph 0018, program adjusting unit is a start timing section because it sets start times for the program which controls the robot and apparatus,

    PNG
    media_image13.png
    309
    884
    media_image13.png
    Greyscale

paragraph 0007, set a start timing and end timing of robot and apparatus,

    PNG
    media_image14.png
    272
    889
    media_image14.png
    Greyscale

paragraph 0010, start and end icons for the program,

    PNG
    media_image15.png
    100
    884
    media_image15.png
    Greyscale

) 

Regarding claim 7:
Nagatsuka teaches:
figure 1, element 12, robot operation calculation unit and element 14 machine tool operation calculation unit,:

    PNG
    media_image11.png
    433
    802
    media_image11.png
    Greyscale


 and paragraph 0025, 
[0025] The robot operation calculation unit 12 simulates a robot in a virtual space according to the robot simulation software thereby to realize a virtual robot.
, and paragraph 0026, 
[0026] The machine tool operation calculation unit 14 realizes a virtual machine tool by simulating a machine tool in the virtual space by the machine tool simulation software.)

Nagatsuka does not specifically teach:
wherein the stop timing includes the stop order or the stop time of 
Nakamura teaches:
wherein the stop timing includes the stop order or the stop time of the operation program (paragraph 0018, program adjusting unit is a stop timing section because it sets stop (end) times for the program which controls the robot and apparatus,

    PNG
    media_image13.png
    309
    884
    media_image13.png
    Greyscale

paragraph 0007, set a start timing and end (stop) timing of robot and apparatus,

    PNG
    media_image14.png
    272
    889
    media_image14.png
    Greyscale

paragraph 0010, start and end (stop) icons for the program,

    PNG
    media_image15.png
    100
    884
    media_image15.png
    Greyscale

) 

Regarding claim 8:
Nagatsuka teaches:
wherein the first simulation device or the second simulation device comprises the processor (figure 1, apparatus 10 is both the first and second simulation device, and is the processor, and the sections are taught as shown in claim 1 above).

claim 9:
Nagatsuka teaches:
further comprising an integrated simulation device (figure 1, apparatus 10), which is communicatively connected with the first simulation device and the second simulation device (figure 1, element 24 simulation management unit is communicatively connected to both element 12, robot operation calculation unit and element 14 machine tool operation calculation unit, which are simulation devices:

    PNG
    media_image11.png
    433
    802
    media_image11.png
    Greyscale






), wherein the integrated simulation device comprises the processor (figure 1, apparatus 10 is the processor, and the sections are taught as shown in claim 1 above).

Regarding claim 10:
Nagatsuka teaches:
wherein the first machine is a robot and the second machine is a machine tool (paragraph 0014,
[0014] The first working machine can be assumed to be a robot, and the second working machine a machine tool.
and paragraph 0023,
[0023] The simulation apparatus according to this invention simulates the operation of the production simulates a production system in which a machine tool for machining a workpiece based on a machining program created by the operator and a robot operated based on an operation program created by the operator for supplying and retrieving a workpiece to and from the machine tool are used as working machines.
).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


The prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure. 

Tabuchi (U.S. Patent Application Publication 20160075019) teaches modifying robot start times for interference avoidance (paragraph 0038):


    PNG
    media_image25.png
    514
    756
    media_image25.png
    Greyscale


Winkler (U.S. Patent Application Publication 20080241969) teaches modifying machine start times for fault avoidance (paragraph 0092).

Brazeau (U.S. Patent 10192195) teaches modifying robot start times (column 31, line 40).

B.H. Lee et al., "Collision-free motion planning of two robots," 1987, IEEE Transactions on Systems, Man, and Cybernetics, volume smc-17, number 1, 12 pages; clearly teaches altering the start order and stop order of robot programs in order to avoid collisions (pages 27-29, ENTIRE SECTION IV. Collision-Free Motion Planning:
	
    PNG
    media_image26.png
    596
    678
    media_image26.png
    Greyscale

Delaying the start time modifies an incorrect order to a correct order:

    PNG
    media_image27.png
    69
    471
    media_image27.png
    Greyscale


S. Akella et al., “Coordinating the motions of multiple robots with specified trajectories,” 2002, Proceedings 2002 IEEE International Conference on Robotics and Automation, 8 pages; teaches re-arranging start times of multiple cooperating robots to avoid collisions.

D. Richard Kuhn et al., “Combinatorial methods for event sequence testing,” 2012, 2012 IEEE Fifth International Conference on Software Testing, Verification and Validation, 9 pages; teaches combinatorial event sequence testing.

Joakim Ejenstam, “Implementing a time optimal task sequence for robot assembly using constraint programming,” 2014, Uppsala University, 62 pages; teaches changing start 

Nagatsuka (U.S. Patent Application Publication 20100153073) teaches a robot and machine tool simulator system as required of claim 1.  

Segall (U.S. Patent Application Publication 20150046906) teaches combinatorial event sequence testing.

Watanabe (U.S. Patent Application Publication 20030090490) teaches simultaneous start of simulation for multiple robots for interference checking. 

Murata (U.S. Patent 4633385) teaches robot and machine tool simulation with interference checking.


[0083] A game tree may be viewed as a data structure used to solve combinatorial problems. In this particular case of scheduling, the conflicts of resources, such as robots, can be resolved by rearranging the start time and end time of a step when two or more steps overlap.

Crawford (U.S. Patent 6456996) teaches task planning by re-arranging start times to meet constraints.

Hosaka (U.S. Patent Application Publication 20140364989) teaches separate control of robot and tool with simultaneous start (figure 3).





Any inquiry concerning this communication or earlier communications from the examiner should be directed to Russ Guill whose telephone number is (571)272-7955.  The examiner can normally be reached on 11 AM - 7:30 PM M - F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 
RG
/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127